Citation Nr: 1431411	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran served on active duty from December 1982 to May 1983, and from November 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  However, in April 2012 he withdrew his request for a hearing.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

The evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).









REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral hearing loss disability, which he believes was caused by excessive noise exposure during his combat tour.  See VA Form 21-526, received in April 2009.  

Service connection is warranted for a current disability that is related to an in-service injury.  See 38 C.F.R. § 3.303.

Service treatment records are negative for complaints or symptoms of hearing loss.  However, a comparison of audiograms taken on induction and separation from his second service period reveals some increased hearing loss.

The Veteran gives a history of hearing loss which began in 1991, shortly after his service separation.  

In an October 2009 VA examination report, the examiner noted she did not review the Veteran's claims file.  The Veteran gave a history of hearing loss since 1991, shortly after his service separation.  He added he had acoustic trauma while serving in Kuwait where no ear protection was available.  Bilateral sensorineural hearing loss was diagnosed.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  As rationale for this opinion, she mentioned that there was no significant change in hearing acuity between his September 1982 original service entrance to his final separation examination in June 1991.  She added there was nothing in the medical or scientific literature which supported the contention for long-delayed onset of hearing loss related to prior noise exposure.

In a June 2014 VA fee-basis audio examination, audiometry testing showed bilateral hearing loss, as defined in 38 C.F.R. § 3.385.  Sensorineural hearing loss was diagnosed.  The examiner noted the Veteran's claims folder was reviewed.  The Veteran gave a history of significant and frequent noise exposure while working near jet aircraft during Desert Storm.  The examiner opined that it was at least as likely as not caused by or a result of an event in military service.  As rationale for the opinion, the examiner noted that the Veteran's reported work environment during Desert Storm deployment placed him at risk for hazardous noise exposure that is consistent with the development of bilateral high frequency sensorineural hearing loss.  

The medical evidence with respect to the association between the Veteran's active service and bilateral hearing loss is in equipoise with one positive and one negative opinion.

Resolving doubt in the Veteran's favor, the bilateral hearing loss is related to in-service noise exposure.


ORDER

 Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


